Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites “the total addition of the additive is 0.5 parts by mass or more and 5 parts by mass or less with respect to 100 parts by mass of the total amount of the polythiol component and the polyisocyanate component”. Dependent claim 3 recites “the additive is added in a total amount of 0.01 parts by mass or more and 5 parts by mass or less with respect to 100 parts by mass of the total amount of the polythiol component and the polyisocyanate component”. Since the concentration range of claim 3 extends beyond the limits imposed by claim 1, claim 3 fails to include all of the limitations of the claim upon which it depends.
Claim 1 requires that the additive comprise a release agent. Dependent claim 5 recites that the additive contains at least one selected from the group consisting of a polymerization catalyst, a release agent, and an ultraviolet absorber. Since claim 1 already contains at least one of the listed additives, claim 5 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0303721 A1) in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1, 3, 5,-7, and 13-18, Jang teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a resin composition with a moisture content of 300-3,000 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 20-22; Examples). Jang teaches examples where 0.1 wt% of tin catalyst, 0.1 wt% phosphoric acid ester, and 1.2 wt% of UV absorber is used relative to 1111 g of polyisocyanate, which is then mixed with 870 g of polythiol (¶ 29), which is equivalent to 0.06 pbw of tin catalyst, 0.06 pbw of phosphoric acid ester, and 0.7 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol (0.82 pbw total additives). The phosphoric acid ester of Jang’s examples is “Zelec UN” (¶ 29), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Jang is seen to intrinsically function as a release agent in the absence of evidence to the contrary.
Jang differs from the subject matter claimed in that the concentration of release agent is outside the scope of the claims and additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component are not described. 
With respect to release agent, Jang ‘879 is also directed toward thiourethane based optical material compositions (Abstract) and notes phosphoric ester release agents such as Zelec UN can be used in amounts spanning 0.001 to 10 wt% in the polymerizable composition to achieve optical materials having superior mold release properties (¶ 25). It would have been obvious to one of ordinary skill in the art to utilize 0.001-10 wt% of release agent within the compositions of Jang because doing so would predictably afford mold release characteristics within the resulting optical materials Jang ‘879. The combination of references suggests release agent contents that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang ‘879 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang ‘879. See MPEP 2123.
With respect to moisture content, Jang clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of white tape residues and foaming, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Jang desires the moisture content to be exceedingly low (i.e. 300-3,000 ppm) (Abstract; ¶ 7-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Jang’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Jang, inclusive of additives, within the scope of the 
Regarding Claim 2, Jang teaches examples where polyisocyanate and additives are mixed and, subsequently, polythiol is added (¶ 29).
Regarding Claim 4, Jang teaches examples where isophorone diisocyanate is used (¶ 29). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0303721 A1) in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology) as evidenced by Goossens (U.S. Pat. No. 4,861,664).
The discussion regarding Jang, Jang ‘879, and Vietti within ¶ 11-16 is incorporated herein by reference.
Regarding Claim 8, alternatively with respect to claim 8, Jang teaches the use of “UV5411” within ¶ 29. As evidenced by Goossens, 5411 is a benzotriazole-based UV absorber (Col. 7, Lines 26-28). 
Claims 1-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2010/0010192 A1) in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1, 3, 5-7, and 13-18, Kawaguchi teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a polymerizable composition with a moisture content of 10-300 Kawaguchi teaches examples where 0.05 pbw of tin catalyst, 0.10 pbw phosphoric acid ester, and 0.05 of UV absorber is used relative to 60 pbw of polyisocyanate, which is then mixed with 40 pbw of polythiol (¶ 59), which is equivalent to 0.05 pbw of tin catalyst, 0.1 pbw of phosphoric acid ester, and 0.05 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol (0.2 pbw total). The phosphoric acid ester of Kawaguchi’s examples is “Zelec UN” (¶ 59), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Kawaguchi is seen to intrinsically function as a release agent in the absence of evidence to the contrary.
Kawaguchi differs from the subject matter claimed in that the concentration of additive is outside the scope of the claims and additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component is not described
With respect to additive content, Jang ‘879 is also directed toward thiourethane based optical material compositions (Abstract) and notes phosphoric ester release agents such as Zelec UN can be used in amounts spanning 0.001 to 10 wt% in the polymerizable composition to achieve optical materials having superior mold release properties (¶ 25). It would have been obvious to one of ordinary skill in the art to utilize 0.001-10 wt% of release agent within the compositions of Jang because doing so would predictably afford mold release characteristics within the resulting optical materials based on the teachings of Jang ‘879. The combination of references suggests additive contents that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be Jang ‘879 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang ‘879. See MPEP 2123.
With respect to moisture content, Kawaguchi clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of clouding/striation, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Kawaguchi desires the moisture content to be exceedingly low (i.e. 10-300 ppm) (Abstract; ¶ 6-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Kawaguchi’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Kawaguchi
Regarding Claim 2, Kawaguchi teaches examples where polyisocyanate and additives are mixed and, subsequently, polythiol is added (¶ 60).
Regarding Claim 4, Kawaguchi teaches examples where dicyclohexylmethane diisocyanate is used (¶ 59). See also the various diiscoyanates spanning ¶ 20-22 such as isophorone diisocyanate. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2010/0010192 A1) in view of in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology) as evidenced by Kojima (US 2016/0017218 A1).
The discussion regarding Kawaguchi, Jang ‘879, and Vietti within ¶ 21-26 is incorporated herein by reference.
Regarding Claim 8, alternatively with respect to claim 8, Kawaguchi teaches the use of “Viosorb 583” within ¶ 59. As evidenced by Kojima, Viosorb 583is a benzotriazole-based UV absorber (¶ 204).
Double Patenting
Claims 1-8, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/642,802 in view of Jang ‘879 (US 2015/0226879 A1; cited in the IDS received 6/10/2021) and Vietti (Kirk-Othmer Encyclopedia of Chemical Technology). 
Specifically, the ‘802 application claims are directed toward methods of producing polymerizable compositions/optical components/lenses comprising mixing 
With respect to additive content, Jang ‘879 is also directed toward thiourethane based optical material compositions (Abstract) and notes phosphoric ester release agents such as Zelec UN can be used in amounts spanning 0.001 to 10 wt% in the polymerizable composition to achieve optical materials having superior mold release properties (¶ 25). It would have been obvious to one of ordinary skill in the art to utilize 0.001-10 wt% of release agent within the compositions of Jang because doing so would predictably afford mold release characteristics within the resulting optical materials based on the teachings of Jang ‘879. The combination of references suggests additive contents that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang ‘879 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang ‘879. See MPEP 2123.
With respect to moisture content, as taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of the ‘802 application, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. Product claims 9-12 are seen to be obviated by the combination of the ‘802 application and Vietti. The remaining limitation of the present claims are found within the dependent claims of the ‘802 application.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues the examples of Jang and Kawaguchi use release agent/additive amounts that are outside the ranges claimed. This is not found persuasive as the concentration quantities of release agent claimed are well known in the art and would have been obvious in further view of Jang ‘879 for reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764